Citation Nr: 0708302	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty (AD) from December 1965 to 
April 1966.  He also had additional service on active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
until June 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In September 2005, the Board issued a decision denying 
service connection for residuals of a pilonidal cystectomy 
and remanding claims for service connection for bilateral 
hearing loss and tinnitus.  A rating decision in December 
2005, on remand, granted the tinnitus claim.  And since the 
veteran did not appeal either the rating or effective date 
assigned for that disability, the only remaining issue on 
appeal is whether he also is entitled to service connection 
for bilateral hearing loss.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

Regrettably, before making this final determination, the 
hearing loss claim again must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran had VA audiological and otolaryngological 
examinations in June 2002.  The diagnoses were sensorineural 
hearing loss and tinnitus.  And the results of the 
audiological examination confirmed he has sufficient hearing 
loss to be considered a disability by VA standards.  See 38 
C.F.R. § 3.385 (2006) (impaired hearing is considered a 
disability when the auditory threshold in any frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent).  

The reports of those VA examinations, however, conflict as to 
whether it is at least as likely as not (meaning 50 percent 
or greater probability) the veteran's bilateral sensorineural 
hearing loss is causally or etiologically related to his 
service in the military - and, in particular, to acoustic 
trauma from excessive noise exposure.  

In particular, the VA examiners in June 2002 did not review 
the veteran's claims file.  His service medical records show 
he likely experienced noise exposure during his active duty 
and ACDUTRA, as his military occupational specialty (MOS) 
was as a cannoneer and rifleman, with noise exposure on the 
firing range.  But his service medical records also indicate 
that he may have had acoustic trauma or an ear disease prior 
to his military service, as his January 1965 and November 
1965 examination reports (including the Reports of Medical 
History) show he had mixed left ear hearing loss prior to 
entering the military.  His August 1968 examination report 
did not show the results of an audiogram, but noted that he 
had been on the firing range.  Likewise, he had right ear 
hearing loss at the time of his surgery for Meniere's disease 
in December 1971, and records show he has experienced total 
hearing loss in his right ear since that surgery.  

Pursuant to the Board's September 2005 remand, another VA 
compensation examination was conducted in January 2006, with 
an addendum by the same examiner in November 2006.  That 
examiner noted the veteran's history of exposure to artillery 
fire during service, as well as exposure to "machine 
gunnery" with the infantry without the use of hearing 
protection.  He also noted the veteran's report of the onset 
of hearing loss and tinnitus in 1971, which had progressed 
over the years.  The examiner indicated the only audiogram in 
the claims file during or soon after service was in the 
veteran's January 1965 induction examination report.  He 
added that a test in April 1966 had shown hearing within 
normal limits bilaterally.  In addition, he noted the veteran 
had undergone a mastoidectomy on his right ear in 1971.  The 
examiner summarized that there was moderate to severe 
sensorineural hearing loss in the left ear and no measurable 
hearing in the veteran's right ear.  He indicated that "[i]t 
is unclear if due to the fact that there was discharge 
audio[gram], or any audio[gram] after 1966 with military 
service to determine there was any associated problems in the 
military."  He concluded that "it is less likely as not 
that the hearing lost [sic] was due to military service."  
But the examiner further concluded that "it is at least as 
likely as not that the [veteran's] tinnitus is attributed to 
his military service."  

Based in large part on the findings and conclusions of the 
January 2006 examiner, a rating decision in December 2006 
granted service connection for tinnitus but continued to deny 
service connection for hearing loss.  

The Board, however, is uncertain how the January 2006 
examiner reached apparently opposite conclusions regarding 
the veteran's hearing loss and tinnitus, given his documented 
exposure to acoustic trauma during service, the absence of 
hearing loss or tinnitus during service, the veteran's 
reported lack of hearing in his right ear following the 1971 
surgery, and the absence of documentation of tinnitus until 
many years after service, despite the fact that records of 
the veteran's December 1971 right mastoidectomy state that he 
had hearing loss at that time.  Further, despite the 
examiner's statement to the contrary, the record does indeed 
contain the report of an audiometric examination during 
service in November 1965.  

In light of these noted inconsistencies in the recent 
examiner's findings and conclusions, the case must, 
regrettably, again be remanded for another medical opinion to 
determine whether the veteran's current bilateral hearing 
loss is causally or etiologically related to his service in 
the military or, instead, to other factors.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the hearing loss claim is again REMANDED for the 
following development and consideration:

1.  Provide the veteran and his 
accredited representative notice 
complying with the provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), in particular the holding of the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) concerning the downstream 
disability rating and effective date 
elements of his claim.

2.  Schedule the veteran for another 
audiological evaluation, including an 
examination by an otolaryngologist.  The 
claims file, including a complete copy of 
this remand, the service medical records, 
the records of a private hospitalization 
in December 1971, and the reports and 
opinions of the VA examiners in June 2002 
and January and November 2006, must be 
reviewed by the examiner(s) for the 
veteran's pertinent medical and other 
history.  The examiner(s) should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) the 
veteran's current bilateral sensorineural 
hearing loss is due to injury or disease, 
including noise exposure, incurred during 
his military service.  The opinion should 
be supported by adequate rationale and 
reference to pertinent evidence in the 
file.  

3.  Ensure the requested medical opinion 
fully complies with this remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then readjudicate the veteran's claim 
for service connection for bilateral 
hearing loss in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.



The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



